DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	Claim 13, line 4, “spacer is not or is not attached” is corrected to -- spacer is or is not attached --
Claim 15: the semicolon after water in line 2 is changed to a comma. The word “and” in line 3 is changed to – or –
Note: with “and” in claim 15, all the elements listed could be considered as treated together. 
	Allowable Subject Matter
Claims are considered under the broadest reasonable interpretation in the light of the specification.
Claims 1-20 are allowed.
The closest reference is EP 1676817, cited in the PCT written opinion. The claims (as amended) are not anticipated or made by this or any other references.

There are prior arts in the air filter art which teach both frame and filter media as corrugated, but such frames are flimsy cardboard frames, and is unsuitable to the intended use of the current invention, and also do not match the special arrangement of the membrane and the frames of the current invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143.  The examiner can normally be reached on Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/KRISHNAN S MENON/Primary Examiner, Art Unit 1777